Citation Nr: 1217056	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for nail fungus, left hand, to include as due to herbicide exposure.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957, and from March 1963 to March 1966.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2008 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for nail fungus.  The Veteran testified at a Board hearing in July 2010; the transcript is of record.  In an October 2010 decision, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for nail fungus and remanded the issue on the merits.  

A February 2010 rating decision denied entitlement to a TDIU.  This matter was also remanded in October 2010.

The Veteran's representative waived RO review of the private treatment records received from Tri Cities Skin and Cancer.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Appeals Management Center (AMC).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Nail fungus, left hand, to include onychomycosis and dermatophytosis, was not manifested during service and is not otherwise related to the Veteran's active service, including exposure to herbicides.


CONCLUSION OF LAW

Nail fungus, left hand, to include onychomycosis and dermatophytosis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2007, VCAA notice was issued to the Veteran with regard to his underlying claim of service connection.  Such letter predated the March 2008 AOJ decision.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his service connection claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. CT. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and post-service VA outpatient and private treatment records.  Subsequent to the Remand, private treatment records from Tri Cities Skin and Cancer were associated with the claims folder.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the claim of service connection for skin disability.  However, such is not required in order to make a final adjudication.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

With regard to the merits of the claim of service connection for nail fungus, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of a disability in service.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the claim of service connection on appeal.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  

Based on the above, despite the Veteran's presumed exposure to an herbicide agent due to his service in Vietnam, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for nail fungus, to include onychomycosis.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with regard to this disability.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis for nail fungus is warranted.  

A May 1957 Report of Medication Examination reflects that his 'skin, lymphatics' and 'upper extremities' were clinically evaluated as normal.  The Veteran's service treatment records are completely void of any complaints or diagnoses related to nail fungus or onychomycosis.  This, despite the fact that he was treated for a number of conditions during service.  A December 1965 service treatment record reflects only a wound to the right hand, and he was instructed to clean with phisohix and apply bacicatrin ointment.  The Veteran's February 1966 Report of Medical Examination reflects that his 'skin, lymphatics' and 'upper extremities' were clinically evaluated as normal.  

A July 2000 VA treatment record reflects a finding of onychomycosis of fingernails (thumb and forefinger) of left hand.  

In June 2004, the Veteran requested that his hand be examined because his nails were chronically yellow.  On physical examination, his fingernails were discolored and had thickness and brittleness consistent with fungal infection.  The assessment was nail fungus.  

A November 2006 record reflects a physical observation with some rash and an assessment of onychomycosis of finger, treatment with oral antifungal.  

A January 2008 treatment record reflects complaints of discolored and raised nail on left thumb, index, and middle finger.  He reported fingernail abnormalities for several years, and reported that the onset of problems was after service in Vietnam.  The assessment was dermatophytosis nails.  

A February 2008 private dermatology record reflects that the Veteran sought treatment related to his fingernails.  He reported a duration of three years of both hands.  The assessment was onychomycosis, fingers, left hand.  

A March 2008 private dermatology record reflects an assessment of onychomycosis, left fingernails, positive for fungus.

A May 2008 private dermatology record reflects an assessment of onychomycosis, left index, middle and thumbnails.

A July 2008 private dermatology record reflects an assessment of onychomycosis, bilateral fingernails.  

A January 2009 clinical entry reflects that the Veteran had been receiving repeated dermatological follow-ups for Lamisil treatment of fungal infections of the nails.  

At the Board hearing, the Veteran testified that he has been suffering from the nail condition for approximately 10 years.  He stated that his fingernails would turn black and he lost his fingernails.  He stated that VA sent him to a civilian doctor who told him that the fungus was from Vietnam.  

Upon review of the evidence of record, although there is a current diagnosis of a onychomycosis/dermatophytosis of the fingernails, left hand, the Board has determined that service connection is not warranted.  Based on service treatment records being void of a diagnosis of a skin disability affecting the hand, to include onychomycosis and dermatophytosis of the fingernails, and an initial diagnosis of the condition approximately 37 years after separation from service, there is no evidence to support a finding that onychomycosis/dermatophytosis manifested in service, or that such disability was incurred as a result of service.  As detailed, an initial objective diagnosis is shown in 2000, and at the July 2010 Board hearing the Veteran testified that such condition had only been present for the prior 10 years.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran asserts that his onychomycosis/dermatophytosis of the fingernails is due to herbicide exposure during service.  As detailed, the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed hereinabove this disability does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The Veteran has not otherwise submitted any evidence in support of his assertion that his skin disability is due to herbicide exposure.

The Veteran testified that the VA Medical Center (VAMC) referred him to a "civilian doctor" who told him that his nail fungus disability is due to fungus in Vietnam.  The private treatment records from Tri Cities dated in 2008 indicate that the Veteran was referred by the VAMC.  However, such records do not contain any discussion of the Veteran's Vietnam service, nor an opinion that his onychomycosis is due to fungus exposure or herbicide exposure in Vietnam.  A March 2008 dermatopathology report reflects that a PAS strain highlighted hyphated fungal elements, and onychomycosis was diagnosed.  Otherwise, the records reference the onychomycosis and treatment.  While the Veteran is competent to relay what a doctor told him, the Board does not find it likely that the physician would gratuitously offer this opinion without explaining the rationale or at least reducing it to writing.  The Veteran sought treatment with this medical provider multiple times in 2008 and none of the records contain an opinion as to the etiology of his onychomycosis.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to be relied upon.  Robinette v. Brown, 8 Vet. App. 69 (1995).  There is otherwise no medical evidence on file relating the Veteran's skin disability to fungus or herbicide exposure in service.  

The Board has considered the Veteran's contention that a relationship exists between his nail fungus, and service, to include herbicide exposure.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms and their continuation since service.  However, the Board finds that the reported history of symptoms does not establish that onychomycosis existed during service or since that time.  A separation examination did not reflect a chronic skin disability of the fingernails.  In fact, while the Veteran asserts that his condition is due to herbicide exposure, he did not report any symptomatology until approximately 2000.  The Board has considered the Veteran's lay contentions that his onychomycosis was as a result of exposure to Agent Orange in service, exposure to fungus, and to conditions in Vietnam.  However, it is not shown that he has the medical expertise to determine the cause of his onychomycosis and it is not the type of medical condition whose etiology is readily determined by observation.  There is no medical evidence of record to support an etiological relationship to his period of service or to any in-service exposure to Agent Orange.  The Board has weighed the Veteran's statements as to skin symptomatology onset with the medical evidence of record, to include the service treatment records, and post-service medical evidence, and after weighing the lay and medical evidence, the Board finds that the lay evidence is less convincing than the objective medical evidence of record and of less probative value here.  Onychomycosis was not diagnosed during service and at the time of separation from service, and was not diagnosed until decades after separation from service.  In this case, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's onychomycosis is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In summary, as onychomycosis was not shown in service, and because there is no evidence of record suggesting that the Veteran's onychomycosis was related to his active service, including exposure to Agent Orange, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.


ORDER

Entitlement to service connection for nail fungus, left hand, to include onychomycosis and dermatophytosis, is denied.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling, from January 15, 2008; esophagus spasm, rated 30 percent disabling, from May 26, 2005; traction esophageal diverticulum, rated 30 percent disabling, from August 12, 2008; tinnitus, rated 10 percent disabling, from September 19, 2007; and, hearing loss, rated noncompensably disabling, from September 19, 2007.  His combined rating is 70 percent from January 15, 2008 and 80 percent from August 12, 2008.  Thus, while his service-connected disabilities do meet the percentage requirements of 38 C.F.R. § 4.16(a), the issue remains whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

In his September 2009 claim for a TDIU, the Veteran stated that he had not worked in 9 years.  In a VA Form 21-8940 received in October 2009, he reported that he worked as a truck driver 40 hours a week.  He did not report his dates of employment or when he stopped working and he stated the company was out of business.  

In November 2009, the Veteran underwent a mental health VA examination.  The Veteran told the VA examiner that a mental health provider told him that he could not work, but the VA examiner noted that this did not appear in the record.  The examiner stated that the Veteran retired 10 years prior due to age eligibility or duration of work.  The examiner diagnosed PTSD and assigned a GAF of 50.  The examiner opined that the Veteran is likely capable of handling part-time employment in a job that is fairly isolated in nature.  He previously was a truck driver and said that at first he enjoyed it but that it eventually got boring and he retired when he was able to do so based on years of employment.  The VA examiner stated "No" with regard to total occupational and social impairment due to PTSD signs and symptoms.  A November 2009 VA audiological examination report reflects the examiner's opinions that the Veteran's bilateral hearing loss and tinnitus should pose no barriers for his employment in either physical or sedentary work.  Another November 2009 VA examination report reflects an examiner's opinion that the Veteran's esophageal spasm, traction diverticulum, GERD, and tertiary esophageal contractions impart no functional impairment and no disabilities that would impair the Veteran's ability to perform his usual occupational, or perform any physical occupation, or perform any sedentary occupation.

The Board has determined that there is insufficient medical evidence which addresses the effect the Veteran's PTSD has on his ability to maintain gainful employment.  Thus, the Veteran should be afforded a VA examination to assess whether his PTSD precludes unemployability per 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA psychiatric examination to determine the degree of occupational impairment due to his service-connected PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work and maintain gainful employment.  If need be, further testing should be accomplished.  The examiner should provide supporting rationale for this opinion.

The examiner should answer the following:  

Is it at least as likely as not (50 percent probability or more) the Veteran's service-connected disabilities (PTSD, esophagus spasm, traction esophageal diverticulum, tinnitus, and hearing loss) prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and advancing age?  

The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE...


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


